Citation Nr: 0842114	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-35 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement of or payment for unauthorized 
medical expenses incurred during a period of hospitalization 
at the St. Petersburg General Hospital from July 2, 2004, to 
July 9, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served in the Army National Guard of New York 
from August 1962 to August 1965, with active duty occurring 
during the period from September 1962 to March 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination entered by the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Bay Pines, Florida, granting, in part, and denying, in part, 
the veteran's claim for reimbursement/payment of unauthorized 
medical expenses incurred during a period of private care 
from June 29, 2004, to July 9, 2004, at the St. Petersburg 
General Hospital.  The initial decision was to pay only those 
expenses incurred in the emergency room, but by subsequent 
action the period for payment was expanded to include the 
expenses of June 29 and June 30, 2004, and through action of 
the MC hearing panel in January 2006 it was found that the 
date of stabilization permitting transfer to a VA facility 
was July 2, 2004.  

As alluded to above, the veteran was afforded an MC hearing 
in January 2006, a transcript of which is of record.  At that 
time, additional documentary evidence was received into the 
record, albeit without a waiver for its initial consideration 
by the MC.  However, as that evidence consists exclusively of 
duplicate records from the veteran's private hospitalization 
beginning in late June 2004, there is no need to initiate 
action for solicitation of a waiver for MC review.  

This appeal is REMANDED to the MC via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on his part.




REMAND

The veteran alleges that his medical status was not 
stabilized at the point in time noted by the MC, and that VA 
facilities were not feasibly available to him due to a bed 
shortage.  

The MC determined at the close of the hearing in January 2006 
that, because the MC at Bay Pines was on a divert status as 
of July 1, 2004, stabilization of the veteran's medical 
status did not occur until July 2, 2004.  The record does not 
otherwise speak to the question of the feasible availability 
of VA medical facilities at Bay Pines from July 2, to July 9, 
2004, and further information on this point is needed, prior 
to the Board's entry of a final appellate determination.  

Notice is also taken that the MC did not issue written notice 
to the veteran of its action to extend the date of 
stabilization to July 2, 2004, and it is unclear from the 
hearing transcript whether oral notice of such action was 
communicated to him at the time of the MC hearing in early 
January 2006.  In any event, a supplemental statement of the 
case (SSOC) is required per 38 C.F.R. § 19.31 under the set 
of facts of this case.  Remand is required to permit the MC 
to furnish the veteran an SSOC.  

The record also contains conflicting entries as to the 
veteran's desire for a Board hearing in this case.  In his 
November 2005 substantive appeal, the veteran  indicated that 
he did not desire a Board hearing.  However, in a separate 
written statement accompanying the VA Form 9, he indicated 
that he would decide following the conduct of the MC hearing 
in early 2006 whether he would be requesting a travel board 
hearing.  Further clarification of the veteran's desire for a 
Board hearing is deemed advisable.  

Accordingly, the case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2008), advise the 
veteran of the evidence and information 
still needed to substantiate his claim 
for reimbursement of or payment for 
unauthorized medical expenses incurred 
during a period of hospitalization at the 
St. Petersburg General Hospital from July 
2, 2004, to July 9, 2004, and request 
that he submit evidence that his medical 
status had not stabilized on or after 
July 2, 2004.  Such evidence might 
include a statement from the attending 
physician from the period of 
hospitalization at St. Petersburg General 
Hospital in question.  

The veteran should also be reminded that 
that, if requested, VA will assist him in 
obtaining relevant evidence, provided 
that he furnishes sufficient, identifying 
information and written authorization.  

2.  Ask the veteran whether he desires to 
appear for a hearing before the Board, 
either sitting at the MC or by 
videoconference, or through his personal 
appearance before the Board in 
Washington, DC.  If a travel board or 
videoconference hearing is desired, the 
MC should undertake the necessary 
arrangements to afford the veteran any 
requested hearing.  

3.  Obtain further clarification for 
inclusion in the file from the MC, 
including its staff physician(s), as to 
the basis upon which it was determined 
that the veteran's medical status had 
stabilized on July 2, 2004.  Such 
clarification should be in writing and 
associated with the claims folder.  A 
complete rationale should be provided for 
any conclusions reached.

4.  Obtain further information from the 
MC for inclusion in the file as to 
whether the MC at Bay Pines was feasibly 
available for the veteran's transfer as 
of July 2, 2004, and on each day 
thereafter through July 9, 2004.  Such 
information should include data as to 
whether the Bay Pines facility was on a 
"divert" status at any point from July 
2 to July 9, 2004, and whether a bed was 
available during the same period of time 
for transfer of the veteran.  

5.  Lastly, the issue of the veteran's 
entitlement to reimbursement of or 
payment for unauthorized medical expenses 
incurred during a period of 
hospitalization at the St. Petersburg 
General Hospital from July 2, 2004, to 
July 9, 2004, should be readjudicated on 
the basis of all pertinent evidence and 
all governing legal criteria.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished with an SSOC and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this remand is to obtain additional evidentiary 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action. 



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  




